Citation Nr: 0926065	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an initial (compensable) evaluation for 
headaches.

3.  Entitlement to an initial (compensable) evaluation for a 
scar of the left side of the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from May 1957 to 
November 1957 and active service from July 1958 to June 1960.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
that denied the benefits sought on appeal.  The Veteran 
appealed the decisions to the BVA and the case was forwarded 
to the Board for appellate review.  This case was previously 
before the Board in January 2009, when it was returned to 
schedule a Board hearing.

The Veteran testified at a BVA hearing in April 2009, and a 
transcript of this hearing is of record.  At this hearing, 
the record was held open for an additional 60 days to permit 
the Veteran an opportunity to obtain and submit additional 
evidence, specifically private treatment records.  However, 
this period has expired without additional evidence being 
submitted to the record.

In May 2009, the Appellant submitted additional evidence and 
expressly waived initial consideration of this evidence by 
the RO in this case.  See 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an initial (compensable) 
evaluation for headaches is addressed in the REMAND portion 
of the decision below.  


FINDINGS OF FACT

1.  A left shoulder disorder is not shown to have been 
manifested during service or for many years thereafter, and 
no current left shoulder disorder has been causally or 
etiologically linked to service.

2.  The Veteran's scar of the left side of the head is 1.5 X 
0.5 cm in size, is not disfiguring, painful upon examination, 
unstable, does not cause limitation of motion or function, 
and does it affect the deep tissue.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated during active service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The criteria for an initial compensable rating for a scar 
of the left side of the head have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in May 2003 and June 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

The Board notes that the Veteran has discussed several past 
private treatment providers and has expressly indicated he 
feels any outstanding records not in the claims file are no 
longer viably available, including as discussed at his April 
2005 RO hearing and April 2009 Board hearing.  Additionally, 
during the Veteran's April 2009 Board hearing the record was 
held open for a period to allow the Veteran the opportunity 
to submit additional private treatment records, with the 
express understanding that if he neither submitted new 
records nor requested additional time, it would be understood 
that the records were unavailable or that he did not wish to 
submit more records.  No additional private treatment records 
were submitted and no request for an extension was received 
from the Veteran.  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

Service Connection

The Veteran essentially contends that he currently suffers 
from left shoulder disorder related to his period of military 
service.  Therefore, he believes he is entitled to service 
connection.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

After reviewing the competent medical evidence, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for left shoulder disorder.  
The law provides that service connection may not be based on 
a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
competent medical evidence shows no nexus between the 
Veteran's current left shoulder disorder and his active 
service without resorting to speculation.  Service treatment 
records do not show that any left shoulder disorder was 
incurred or manifested during service.  In addition, the 
record contains no contemporaneous evidence of left shoulder 
complaints or clinical findings for over 40 years after 
service, until the Veteran filed this claim for benefits in 
April 2003.  This weighs against a finding of chronicity and, 
thus, against the claim of service connection.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service treatment records show a May 1959 "[a]ccident in 
training area" with "trauma to L occiput" and "very 
minimal skin lac."  This is the only service record which 
appears to correspond to the Veteran's testimony regarding a 
training injury he describes as responsible for several 
disabilities including his left shoulder disorder.  However, 
the service treatment records contain no indication of any 
left shoulder injury during service, including in this May 
1959 report associated with a training accident.

Several in-service physical examination reports are also of 
record in the service treatment records.  These reports 
correspond to examinations conducted in February 1957, April 
1957, October 1957 (separation from first period of service), 
March 1958 (periodic), April 1960 (separation from second 
period of service), and April 1963 (enlistment for reserves).  
None of these several examination reports shows any symptoms 
or diagnosis of any disorder or injury of the left shoulder 
at any time during service; every clinical evaluation report 
shows no pertinent abnormalities and the Veteran was 
expressly found to be clinically normal with regard to the 
neck and upper extremities on every occasion (excepting the 
April 1957 report which does not include comprehensive 
clinical evaluation notes, but does not indicate any current 
left shoulder disorder).

The Board notes that the April 1957 report shows a history of 
"Left clavicle fractured age 2" with "No sequelae," and 
the March 1958 report shows "Fractured left clavicle at age 
2" with "No deformities left."  Thus, despite the notation 
of a history of a clavicle fracture at a young age, there 
remains absolutely no evidence in the service treatment 
records of any left shoulder disorder manifesting during 
service.  The April 1963 examination report, which is 
associated with entrance to reserve duty and took place 
nearly three years following active duty service, also shows 
clinically normal neck and upper extremities with no left 
should disorder.  

The Board also finds it highly significant that the medical 
history questionnaires completed by the Veteran during 
service expressly deny any history of "painful or 'trick' 
shoulder or elbow," including such questionnaires completed 
by the Veteran in April 1960 and April 1963 (both following 
the alleged in-service injury to the shoulder).  The service 
treatment records, considered as a whole, strongly suggest 
that neither trained medical professionals nor the Veteran 
himself believed that the he had any chronic left shoulder 
disorder at any time throughout service or even approximately 
three years following active duty service.  The Board finds 
that the contemporaneous evidence presented in the service 
treatment records is highly probative evidence showing that 
no chronic left shoulder disorder was manifested during 
service.  Although the Board acknowledges the Veteran's 
testimony to the effect that he suffered an injury to his 
left shoulder in an accident during service, the Board finds 
the multiple reports providing contemporaneous documentation 
of his health throughout service to be more probative in 
showing that no left shoulder disorder was manifested during 
that time.  Again, the findings of trained medical 
professionals and the Veteran's own statements documented 
during service strongly weigh against finding that any left 
shoulder disorder was manifested during service.

There is no contemporaneous evidence of any left shoulder 
symptoms or diagnosis for several decades following service, 
and the Veteran first filed this claim in April 2003.  The 
Board acknowledges that an April 2006 statement from a 
private Dr. 'D.H.K' asserts "there is a chance greater that 
50% that the pains [in the head and neck] are caused by an 
injury he sustained during the war."  The same author later 
provided a revised statement in May 2006 asserting "there is 
a chance greater than 50% that the pains are caused by an 
injury he sustained during a training exercise while in the 
military."  This doctor does not claim to have known or 
treated the Veteran prior to a cited March 2006 consultation, 
does not cite any review of evidence in the claims file, and 
does not offer any basis for the asserted probability that an 
injury to the left shoulder took place during service despite 
the significant contemporaneous evidence weighing against 
finding that a left shoulder disorder was incurred during 
service.  It appears, including with regard to the revision 
of the characterization of the context of the alleged in-
service injury, that the private doctor can only be relying 
upon the Veteran's description of in-service injury without 
considering the probative contemporaneous service treatment 
records that are highly pertinent on the point and which 
significantly contradict the Veteran's current account.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460- 61 (1993).

As to assessing medical evidence, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429 
(1995).  At the same time, Board cannot make its own 
independent medical determinations, and there must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, 12 
Vet. App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  
Because a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference, 
the Court has provided guidance for weighing medical 
evidence.  A post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

In this case, not only does the Board find that the medical 
opinion of Dr. 'D.H.K.' attributes 'neck' pain to an in-
service injury, the most probative contemporaneous evidence 
shows it did not cause an injury to the left shoulder, and 
the Board finds that a significantly more probative contrary 
medical opinion is presented in a May 2006 VA examination 
report.  The May 2006 examination report, authored with the 
benefit of review of the claims file, not only states that 
"there is absolutely no verifiable evidence" of the alleged 
in-service left shoulder injury, but also explains that it is 
unlikely that any current left should disorder would be 
etiologically linked to any such in-service injury.  In this 
regard, the examiner explains that "[n]either the clavicle 
or scoliosis and biomechanical changes had any relationship 
to a service incurred alleged injury."  Moreover, "[h]e has 
some mild left AC joint arthritis and probably left shoulder 
impingement syndrome and possibly some rotator cuff 
degenerative disease but none of this can be particularly 
correlated with the alleged shoulder injury.  Aging, physical 
activity, comorbidities and altered biomechanics are all more 
likely causative factors for his current shoulder 
condition."  The Board finds that the May 2006 VA 
examination report's discussion and rationale is sufficiently 
thorough and persuasive to probatively contradict the medical 
opinion of Dr. 'D.H.K.' in this matter, as the latter private 
opinion does not specify any rationale or even identify any 
left shoulder diagnosis.  The May 2006 VA examination report 
thus probatively demonstrates that the Veteran's current left 
shoulder disabilities are unlikely etiologically related to 
any alleged in-service left shoulder injury.

An earlier October 2005 VA examination report addressing the 
left shoulder does not provide any support for the Veteran's 
claim.  This October 2005 report concluded that there was 
"NO documentary evidence of left shoulder injury during 
service" and, even assuming the injury occurred as the 
Veteran described, "[t]here is no significant shoulder 
pathology found on examination on which to render an 
opinion."

The Board acknowledges the Veteran's belief that his current 
disorder is related to his activities during service and his 
testimony regarding continuity of left shoulder pain since 
service.  However, the Veteran's contentions are outweighed 
by the absence of any contemporaneously recorded medical 
evidence indicative of a left shoulder disorder for decades 
after service.  Thus, service connection is not warranted 
based on continuity of symptomatology.  The more than 40 year 
gap of time of between the contended in-service symptoms and 
the first contemporaneous evidence of a left shoulder 
disorder is, in itself, significant and it weighs against the 
Veteran's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Although the Veteran is competent to provide testimony that 
he has left shoulder pain, he is not competent to provide a 
specific diagnosis or provide an opinion regarding causation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Simply stated, his opinion regarding the etiology of a left 
shoulder disorder lacks probative value; it does not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, based upon the lack of left shoulder disorder in 
service, or for many years following service, and a 
preponderance of probative evidence weighing against finding 
that any current left shoulder disorder is etiologically 
linked to service, the Board finds that the Veteran's claim 
for service connection must be denied.

Based on the competent evidence of record, the Board finds 
that a preponderance of the evidence is against the finding 
of service connection for left shoulder disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Initial Evaluation for Scar of the Left Side of Forehead

The Veteran contends that the current noncompensable 
evaluation assigned for his service-connected scar does not 
accurately reflect the severity of the disability.  He 
reports that he experiences significant pain and limitation 
associated with the disability that should warrant a higher 
evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided.  38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as 'staged ratings.'  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).  When there is an 
approximate balance of positive and negative evidence the 
benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).

The Veteran is currently assigned a noncompensable evaluation 
for his service-connected scar on the left side of the head 
under Diagnostic Code 7804.  Under the provisions of that 
Diagnostic Code, a 10 percent evaluation is warranted for 
superficial scars which are painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

A 10 percent evaluation also is warranted for scars (other 
than head, face, or neck), in an area or areas exceeding 6 
square inches (39 sq. cm.) that are deep or that cause 
limited motion.  Such scars in an area or areas exceeding 12 
square inches (77 sq. cm.) that are deep or that cause 
limited motion warrant a 20 percent evaluation.  A deep scar 
is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801 and Note (2).

A 10 percent evaluation is warranted for scars (other than 
head, face, or neck) in an area or areas of 144 square inches 
(929 sq. cm.) or greater, that are superficial and that do 
not cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 
7802.

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803 and Note (1).

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Evaluations of scars of the head, face, or neck may also be 
assigned based on the degree of disfigurement that is 
present.  A 10 percent evaluation is for assignment with one 
characteristic of disfigurement.  Note (1) instructs that the 
8 characteristics of disfigurement, for purposes of 
evaluation under Sec. 4.118, are: 

*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 

A May 2006 VA examination report shows that the Veteran was 
clinically observed to have a "small 1.5 cm scar ... located 
in the middle of the left forehead which was not sutured at 
the time."  The Veteran reported "no current symptoms."  
The dimensions of the scar were measured to be "1.5 cm by 
0.5 cm."  The examination expressly found "no pain in the 
scar," and "no adherence to the underlying tissue."  The 
examiner found that the scar was "not atrophic, shiny, or 
scaly."  The examiner stated that "[t]he scar is not 
unstable" and "[t]here is no elevation or depression to the 
scar."  The scar was observed to be "superficial," "not 
deep," and "[t]here is no inflammation, edema or keloid 
formation."  Furthermore, the "color of the scar is 
essentially the same color as the surrounding skin," "there 
is no gross distortion or asymmetry to this small scar," 
"no cosmetic defect," "no area of induration and 
inflexibility of skin in the area of the scar," "no 
limitation of motion or limitation of function due to the 
scar," and "no disfigurement of the head, face or neck."

The examiner diagnosed a "minimal scar left forehead."  The 
examiner commented that "[f]rom a functional standpoint, the 
patient has no discomfort associated with the tiny scar on 
the left side of his forehead.  There is no cosmetic defect, 
no functional defect, no problems associated with his home 
life or his work related to the scar."  The May 2006 VA 
examination report's findings clearly and expressly address 
all aspects of the scar which apply to all of the criteria 
for a possible compensable evaluation, however the report's 
findings plainly demonstrate that no criteria for a 
compensable disability evaluation are met in this case.

An August 2008 VA examination report shows that the Veteran 
reported new symptomatology featuring that the scar was 
"[t]ender to pressure such as combing his hair, washing his 
head, wearing his tight cap."  Objective characterization of 
the scar in the August 2008 VA examination report is 
substantially the same as was presented in the May 2006 VA 
examination report, with the minor exceptions that in August 
2008 it was noted that "[t]he color of the scar is slightly 
darker than the surrounding skin" and that the scar was 
covered by the Veteran's hair.  Updating the previous 
diagnosis, the VA examiner (the same examiner conducted both 
VA examinations of the scar) accounted for and discussed the 
Veteran's report of tenderness.  The examiner found that the 
scar was "mildly symptomatic to pressure over the small scar 
when he combs his hair, washes his hair, wears a tight cap."  
However, it appears that the examination was unable to 
illicit such pain as the examiner once again found that 
"There is no pain in the scar on examination."

The Board observes that the Veteran's April 2009 testimony at 
his Board hearing described that when "I hit [the scar], it 
kind of hurts."  The Board acknowledges this testimony from 
the Veteran, who is competent to characterize the tenderness 
he experiences from his scar.  However, the Board notes that 
during thorough clinical inspections in May 2006 and August 
2008, the scar was not painful upon doctor's examination.  
When the VA examiner was presented with the Veteran's new 
account of scar tenderness during the August 2008 examination 
(no pain or symptoms of any kind were reported at the May 
2006 examination), the doctor clinically classified the 
complaints as "mildly symptomatic to pressure," but also 
found that his direct examination elicited no pain.  

Thus, the Board finds that despite the Veteran's testimony 
that "it kind of hurts" when he hits the scar, the 
tenderness of the scar nevertheless does not most nearly meet 
the criteria for a compensable disability rating as it has 
manifested no pain upon proper medical examination on each of 
two occasions of record.  Simply put, the Veteran's scar is 
not painful on examination, disfiguring, unstable, or 
productive of any limitation of function.

The Board has reviewed the entirety of the evidence in the 
claims file.  Beyond what is discussed above, none of the 
other evidence of record probatively contradicts the findings 
discussed above that are supported by the most probative 
pertinent objective evidence, nor does any competent evidence 
otherwise show that any higher rating is warranted.  As 
discussed above, the Board acknowledges the lay testimony of 
the Veteran with regard to his experienced symptomatology 
from the scar, and has carefully considered this evidence 
with his contentions.  However, the Board finds that the most 
probative evidence of record, featuring objective competent 
medical findings from an examination tailored to evaluating 
the scar in light of the applicable rating criteria, weighs 
significantly against finding entitlement to any compensable 
evaluation in this case.  Further, the Board finds that there 
is no basis for the assignment of a staged rating in this 
case.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

In this instance, the Veteran's disability from his scar is 
clearly accounted for in applicable rating criteria discussed 
above, which compensates many potential aspects of scarring.  
The Board finds that the Veteran's service-connected scar 
does not manifest in any manner of disability beyond what is 
contemplated by the applicable rating criteria.  The Board 
finds that the schedular rating criteria are adequate for the 
purposes of rating the Veteran's scar.  As such, the Board 
finds that the diagnostic codes applied in evaluating the 
Veteran's service-connected scar adequately contemplate the 
current disability levels and symptomatology and, therefore, 
referral for extraschedular ratings is not warranted.




ORDER

Service connection for left shoulder disorder is denied.

A compensable initial evaluation for a scar of the left side 
of the head is denied.


REMAND

A preliminary review of the record discloses a need for 
additional development prior to properly informed appellate 
review of the Veteran's claim of entitlement to a compensable 
initial evaluation for headaches.  The headaches have been 
evaluated by the RO under Diagnostic Code 8199-8100, as 
analogous to migraine headaches.  The Diagnostic Code 
provides disability evaluations for migraine headaches on the 
basis of the frequency of characteristic prostrating attacks, 
and the Board finds that the evidence of record is currently 
not adequate to allow a clear and well-informed determination 
as to the frequency of any prostrating attacks.

A May 2006 VA examination report indicates that headaches 
"may occur three to four times a week" and "may be 
moderately severe."  An April 2008 VA examination report 
indicates that the "headaches are now constant" with no 
revision to the prior characterization of severity.  It is 
unclear from this information how frequently the Veteran 
experiences headache episodes that are medically considered 
prostrating.

Moreover, the Board notes that several items of medical 
evidence (including the VA examination reports) indicate that 
the Veteran's headaches may be "post-traumatic occipital 
headaches with features of occipital neuralgia."  More 
recently, the Veteran's spouse submitted a statement in May 
2009 indicating that "there has been a change in my 
husband's condition after the hearing" with associated VA 
treatment reports submitted with markings emphasizing 
"Paralysis of the sixth cranial nerv[e]."  The Board notes 
that post-traumatic headaches and their neurologic or 
subjective residuals are evaluated under different rating 
criteria than migraine headaches.  Under the circumstances of 
this case, the Board believes that a new VA examination is 
necessary to clarify more specifically the nature and 
severity of the Veteran's service-connected headache 
pathology.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008) and expedited handling is 
requested.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO/AMC should review the record 
and take any necessary action to ensure 
compliance with the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

2.  The RO/AMC should ensure that the 
claims folder contains up-to-date VA 
medical records pertaining to the 
Veteran.

3.  The Veteran should be afforded an 
examination to ascertain the nature and 
severity of his service-connected 
headache pathology.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file.

The report of examination should include 
a detailed account of all manifestations 
of the headaches found to be present.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
is requested to review the evidence of 
record with respect to the medical 
evidence documenting the Veteran's 
headaches.  The examiner is requested to 
offer an opinion, if possible, as to 
whether the symptoms of the Veteran's 
headaches are migraine in nature.  
Specifically, have the Veteran's 
headaches been manifested by migraine 
symptoms (warranting rating under 
Diagnostic Code 8100), or post-traumatic 
headaches with purely subjective or 
purely neurologic complaints (as 
contemplated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045)?  

If the headaches are manifested by 
migraine symptoms, please offer a 
determination as to the frequency of 
prostrating episodes of the 
symptomatology.

If the headaches are post-traumatic 
headaches with purely subjective or 
purely neurologic manifestations, please 
describe the manifestations in detail.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

Since it is important 'that each 
disability be viewed in relation to its 
history [,]' 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


